NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         AUG 17 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JERRI JOETTE TILLETT,                            No. 17-35399

                Plaintiff-Appellant,             D.C. No. 1:16-cv-00148-SPW-TJC

 v.
                                                 MEMORANDUM*
BUREAU OF LAND MANAGEMENT; et
al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                           for the District of Montana
                    Susan P. Watters, District Judge, Presiding

                            Submitted August 9, 2017**

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      Jerri Joette Tillett appeals pro se from the district court’s order denying her

motion for a preliminary injunction in her action challenging the Bureau of Land

Management, Interior Board of Land Appeals, and the United States Department of

the Interior’s (collectively, “BLM”) management of the Pryor Mountain Wild


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Horse Range (“PMWHR”). We have jurisdiction under 28 U.S.C. § 1292(a). We

review for an abuse of discretion. Jackson v. City & County of San Francisco, 746
F.3d 953, 958 (9th Cir. 2014). We affirm.

      The district court did not abuse its discretion by denying Tillett’s request for

preliminary injunctive relief. See id. (setting forth standard for issuance of

preliminary injunction). Tillett failed to demonstrate that she would likely suffer

irreparable harm from the use of control burns on the PMWHR in light of BLM’s

agreement to delay implementing such control burn measures until at least

September 2017. See Am. Trucking Ass’ns, Inc. v. City of Los Angeles, 559 F.3d
1046, 1052 (9th Cir. 2009) (“[A]n injunction cannot issue merely because it is

possible that there will be an irreparable injury to the plaintiff; it must be likely that

there will be.”). Tillett also failed to demonstrate a likelihood of success on the

merits of her challenge to the use of pesticides and herbicides on the PMWHR in

light of the district court’s prior denial of her nearly identical claims. See

Headwaters Inc. v. U.S. Forest Serv., 399 F.3d 1047, 1052 (9th Cir. 2005) (setting

forth test for application of the doctrine of res judicata).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      We do not consider documents and facts not presented to the district court.

See United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990) (“Documents or facts


                                            2                                     17-35399
not presented to the district court are not part of the record on appeal.”).

      We reject as unsupported by the record Tillett’s contentions regarding

alleged judicial misconduct.

      AFFIRMED.




                                           3                                   17-35399